United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF THE INTERIOR,
BUREAU OF LAND MANAGEMENT,
Roseburg, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Miriam D. Ozur, Esq., for the Director

Docket No. 14-364
Issued: February 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 6, 2013 appellant, through counsel, filed a timely appeal from the
October 28, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish more than 13 percent
permanent impairment of his left and right legs, for which he received schedule awards.
FACTUAL HISTORY
OWCP accepted that on July 20, 2004 appellant, then a 46-year-old laborer, was injured
when he sustained a fall from 10 feet after climbing over a log. It accepted that he sustained
1

5 U.S.C. §§ 8101-8193.

aggravation of spondylolisthesis, and later expanded the claim to include lumbosacral
radiculopathy of both legs, chronic pain syndrome and reaction to spinal or lumbar puncture. On
June 22, 2005 appellant underwent L5-S1 fusion surgery which was authorized by OWCP.2
In a June 25, 2010 report, Dr. Annette Weller, an attending Board-certified physiatrist
determined that appellant had 13 percent impairment of his whole person under Table 17-4
through Table 17-9 of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2009).
On October 21, 2010 Dr. Morley Slutsky, a Board-certified preventive medicine
physician serving as an OWCP medical adviser, stated that Dr. Weller’s rating was improper as
it was based on whole person impairment. He calculated that appellant had 13 percent
permanent impairment of his left leg and 13 percent permanent impairment of his right leg due to
sensory loss associated with the sciatic nerve distributions to each leg. Dr. Slutsky applied the
standards of Table 16-11 and Table 16-12 of the sixth edition of the A.M.A., Guides.3
In a February 8, 2011 decision, OWCP granted appellant schedule awards for 13 percent
permanent impairment of his left and right legs. The awards ran for 74.88 weeks from June 25,
2010 to December 1, 2011.
By letter dated January 4, 2012, appellant requested an increased schedule award based
on the addendum report of Dr. Hebrard, appellant’s attending physician. OWCP determined that
there was a conflict in the medical evidence between Dr. Hebrard, and the government
physicians, Dr. Slutksy and Dr. Stewart, regarding the extent of appellant’s permanent
impairment. In order to resolve the conflict, it referred appellant, pursuant to section 8123(a) of
FECA, to Dr. Timothy Borman, an osteopath and Board-certified orthopedic surgeon, for an
impartial medical examination.
In a March 21, 2012 report, Dr. Borman calculated that, under Table 17-4 of the sixth
edition of the A.M.A., Guides, appellant had 25 percent whole person impairment. He noted that
“generally looking at the impairment ratings of doctors using peripheral nerve calculation
method, [appellant] has minimal evidence of radiculopathy.”
OWCP requested that Dr. Borman provide a supplemental report properly evaluating
appellant’s impairment under The Guides Newsletter, “Rating Spinal Nerve Extremity
Impairment Using the Sixth Edition” (July/August 2009). In a May 16, 2012 supplemental
2

Appellant had undergone a prior nonwork-related spinal fusion procedure.

3

In a September 13, 2010 report, Dr. Michael Hebrard, an attending Board-certified physiatrist, calculated that
appellant had 32 percent permanent impairment of his left leg and 32 percent permanent impairment of his right leg
due to motor loss associated with the sciatic nerve distributions in each leg. He applied the standards of Table 16-11
and Table 16-12 of the sixth edition of the A.M.A., Guides. It is unclear why Dr. Slutsky did not address
Dr. Hebrard’s impairment rating in his October 21, 2010 report. In a December 14, 2011 report, Dr. Hebrard
indicated that appellant had 32 percent permanent impairment of his left leg and 32 percent permanent impairment
of his right leg under The Guides Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009). On February 21, 2012 Dr. William Stewart, a Board-certified orthopedic surgeon serving as an
OWCP medical adviser, expressed disagreement with this assessment.

2

report, Dr. Borman again listed the findings of his March 21, 2012 examination, noting that he
documented normal resisted muscle group strength testing to all muscle groups to both lower
extremities. Straight leg raising provoked no lower extremity discomfort and light touch
sensation was preserved to both lower extremities. Dr. Borman stated that deep tendon reflexes
at the knees and ankles were symmetric. He reviewed The Guides Newsletter, “Rating Spinal
Nerve Extremity Impairment Using the Sixth Edition” (July/August 2009) and stated:
“Class 1 involves either sensory deficits and/or motor deficits. Based on my
examination of March 21, 2012, [appellant] had no loss of sensation to the lower
extremities and specifically no loss of sensation to the plantar aspect of either
foot. In addition, [appellant] had no motor deficits to the lower extremities.
Therefore, he would be assigned by default a Class 0 impairment regarding spinal
nerve injury and/or dysfunction associated with a work injury of July 20, 2004.”
In an April 22, 2013 decision, OWCP found that appellant had not met his burden of
proof to establish more than 13 percent permanent impairment of either leg. It based its decision
on the opinion of Dr. Borman.
Appellant requested a hearing with an OWCP hearing representative. At the
September 16, 2013 hearing, counsel argued that OWCP’s rating methodology for extremity
impairment originating in the spine amounted to “junk science.”
In an October 28, 2013 decision, an OWCP hearing representative affirmed the April 23,
2013 decision denying appellant’s claim for additional schedule award compensation.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.7
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.8 A
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

Pamela J. Darling, 49 ECAB 286 (1998).

3

schedule award is not payable for the loss, or loss of use, of a part of the body that is not specifically
enumerated under FECA. Moreover, neither FECA nor its implementing regulations provide for a
schedule award for impairment to the back or to the body as a whole. Furthermore, the back is
specifically excluded from the definition of organ under FECA.9
In 1960, amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009) is to be applied.11 The Board has long recognized the discretion of OWCP to
adopt and utilize various editions of the A.M.A., Guides for assessing permanent impairment.12
In particular, the Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform
standard applicable to each claimant for a schedule award for extremity impairment originating
in the spine.13
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”14 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.15 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.16
9

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

10

Thomas J. Engelhart, 50 ECAB 319 (1999).

11

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual,
Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is
included as Exhibit 4.
12

D.S., Docket No. 14-12 (issued March 18, 2014).

13

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

14

5 U.S.C. § 8123(a).

15

William C. Bush, 40 ECAB 1064, 1975 (1989).

16

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

ANALYSIS
OWCP accepted that on July 20, 2004 appellant, then a 46-year-old laborer, was injured
when he sustained a 10-foot fall after climbing over a log. It accepted that he sustained
aggravation of spondylolisthesis, lumbosacral radiculopathy of both legs, chronic pain syndrome
and reaction to spinal or lumbar puncture. On June 22, 2005 appellant underwent an authorized
L5-S1 fusion surgery. OWCP granted him schedule awards for 13 percent permanent
impairment to his left and right legs.
Appellant claimed an additional schedule award of compensation based on an addendum
report of Dr. Hebrard. OWCP then determined that there was a conflict in the medical opinion
regarding the extent of his permanent impairment between Dr. Hebrard, appellant’s attending
physician, and OWCP medical advisers, Dr. Slutsky and Dr. Stewart and referred appellant,
pursuant to section 8123(a) of FECA, to Dr. Borman, an osteopath and Board-certified
orthopedic surgeon, for an impartial medical examination and an opinion on the matter.
In his May 16, 2012 report, Dr. Borman found that appellant did not have more than 13
percent permanent impairment of his left leg and 13 percent permanent impairment of his right
leg, for which he received a schedule award. He properly applied the standards of The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009). Dr. Borman stated, “Class 1 involves either sensory deficits and/or motor
deficits. Based on my examination of March 21, 2012, [appellant] had no loss of sensation to the
lower extremities and specifically no loss of sensation to the planar aspect of either foot. In
addition, he had no motor deficits to the lower extremities. Therefore, [appellant] would be
assigned by default a Class 0 impairment regarding spinal nerve injury and/or dysfunction
associated with a work injury of July 20, 2004.”
The Board finds that OWCP properly relied on his well-rationalized medical opinion to
deny appellant’s claim for additional schedule award compensation. Appellant’s impairment
rating is based on a complete and accurate factual history and he properly applied the relevant
standards of the A.M.A., Guides. Dr. Borman’s opinion constitutes the weight of the medical
evidence with respect to this matter.
On appeal, counsel asserts that OWCP’s rating methodology for extremity impairment
originating in the spine amounts to “junk science.” As noted, OWCP’s reliance on The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009) was incorporated into the Federal (FECA) Procedure Manual and is a proper
exercise of OWCP’s discretion.17

17

See supra notes 11 through 13. In the present appeal, appellant, through counsel, filed a pleading alleging that
OWCP’s use of The Guides Newsletter represented an unwarranted use of “junk science” standards. On
December 23, 2013 the Director of OWCP filed a response to appellant’s pleading. The Director presented
extensive argument rebutting appellant’s assertion that OWCP did not have the authority to implement the use of
The Guides Newsletter. On December 27, 2013 appellant, through counsel, filed a reply to the Director’s brief.

5

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than 13 percent permanent impairment of his left leg and 13 percent permanent impairment
of his right leg, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the October 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.18
Issued: February 27, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

18

Michael E. Groom, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective December 27, 2014.

6

